Citation Nr: 9933942	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disorder, to include degenerative joint disease of the lumbar 
spine.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema.

4.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux and gastrointestinal disorders, to 
include stomach cramps.

5.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, the thoracic spine, the upper 
extremity joints and the lower extremity joints.


6.  Entitlement to service connection for a chronic 
disability manifested by joint pain, sleep apnea, skin moles, 
diffuse arthralgias, fatigue, chest pains, tingling 
sensation, headaches, sore throats, burning urination, 
blurred vision, dry eyes, neck pain and stiffness, bleeding 
gums, diarrhea, weight loss, muscle pains, hair loss, 
breathing trouble, and swollen groin nodes due to undiagnosed 
illnesses, claimed as secondary to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971, and from February 1991 to April 1991.  He also had 
additional unverified service as a member of the Army 
National Guard.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the Nashville, Tennessee, Regional Office (RO).  The 
veteran's claims folder was thereafter transferred to the 
Montgomery, Alabama, RO, due to change in the veteran's 
residence.

In August 1998, the Board remanded this appeal to the RO to 
send the veteran a development letter as set forth in VBA 
Circular 20-92-29 (July 2, 1997); to furnish the veteran the 
appropriate release of information forms in order to obtain 
copies of all Department of Veterans Affairs (VA), private 
and military medical records pertaining to treatment for the 
disabilities in issue since his release from active duty to 
the present; to request that the veteran identify the date(s) 
and location while on active duty from February 3, to April 
17, 1991 and as a member of the National Guard; to contact 
all possible sources, to include the National Personnel 
Records Center in St. Louis, for the purposes of verifying 
the veteran's specific dates of service in Southwest Asia in 
the Persian Gulf War and obtaining any additional service 
medical records as set forth by the veteran, to include the 
period from February 1991 to April 1991 and any associated 
with his first period of active duty; to schedule the veteran 
for a VA Persian Gulf examination for sleep apnea, a 
disability manifested by skin moles, diffuse arthralgias, 
fatigue, chest pains, tingling sensation, headaches, sore 
throats, burning urination, blurred vision, dry eyes, neck 
pain and stiffness, bleeding gums, gastrointestinal 
complaints to include diarrhea, weight loss, muscle pains, 
hair loss; breathing trouble; and swollen groin nodes due to 
undiagnosed illnesses, claimed as secondary to Persian Gulf 
War service; and to readjudicate the issues in appellate 
status, to include the issues of entitlement to service 
connection for hypertension, a low back disorder and hiatal 
hernia with gastroesophageal reflux and stomach cramps based 
upon a de novo review of the evidence of record, and consider 
38 C.F.R. § 3.317.

It is significant to note that, by a rating action dated in 
June 1995, the RO denied service connection for numerous 
disabilities, to include tinnitus, and special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound.  The 
veteran filed a notice of disagreement as to these issues in 
July 1995.  The supplemental statement of the case issued in 
October 1996 did not address these issues.  Accordingly, it 
is requested that the RO furnish the veteran and his 
representative a statement of the case regarding these issues 
and an explanation of the veteran's rights and obligations 
regarding perfection of an appeal.

The issue of entitlement to service connection for a chronic 
disability manifested by skin moles, bleeding gums, and hair 
loss due to undiagnosed illnesses, claimed as secondary to 
Persian Gulf War service is the subject of the remand portion 
of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing the 
current presence of a respiratory disorder, claimed as 
emphysema.

2.  There is no competent medical evidence linking the 
veteran's current low back disorder, to include degenerative 
joint disease of the lumbar spine, hiatal hernia with 
gastroesophageal reflux and gastrointestinal disorders, to 
include stomach cramps, or degenerative joint disease of the 
cervical spine, the thoracic spine, the upper extremity 
joints and the lower extremity joints, to service.

3.  Hypertension is shown to have had origins during the 
veteran's period of active service.

4.  The veteran's joint pain, sleep apnea, diffuse 
arthralgias, fatigue, muscle pains and neck pain and 
stiffness have been attributed to known diagnoses; and there 
is no objective evidence of tingling sensation, headaches, 
sore throats, burning urination, blurred vision, dry eyes, 
diarrhea, chest pains, weight loss, breathing trouble, or 
swollen groin nodes.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
respiratory disorder, claimed as emphysema, a low back 
disorder, to include degenerative joint disease of the lumbar 
spine, hiatal hernia with gastroesophageal reflux and 
gastrointestinal disorders, to include stomach cramps, and 
degenerative joint disease of the cervical spine, the 
thoracic spine, the upper extremity joints and the lower 
extremity joints are not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for entitlement to service connection for a 
chronic disability manifested by joint pain, sleep apnea, 
skin moles, diffuse arthralgias, fatigue, chest pains, 
tingling sensation, headaches, sore throats, burning 
urination, blurred vision, dry eyes, neck pain and stiffness, 
bleeding gums, diarrhea, weight loss, muscle pains, hair 
loss, breathing trouble, and swollen groin nodes due to 
undiagnosed illnesses, claimed as secondary to Persian Gulf 
War service, are not met.  38 U.S.C.A. § 1110, 1117, 1118, 
1131 (West 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Respiratory Disorder, Claimed as Emphysema

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is significant to note that the service medical records 
for the veteran's periods of active service dated from May 
1967 to April 1971, and from February 1991 to April 1991, 
have not been furnished by the appropriate service department 
and are apparently unavailable for review due to no fault of 
the veteran.  The RO has requested several sources to furnish 
these records.  However, no records have been received.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

A VA outpatient treatment record dated in November 1995 
included a diagnosis of Axis III chronic obstructive 
pulmonary disease ("Emphysema").

A VA psychiatric examination conducted in December 1995 and a 
VA medical statement dated February 1996 included a diagnosis 
of Axis III chronic obstructive pulmonary disease.

A VA outpatient treatment record dated in December 1997 
included a diagnosis of upper respiratory infection.

The report of a VA general medical examination conducted in 
October 1998 does not show that the veteran was given a 
diagnosis of a respiratory disorder, or that there were 
findings otherwise pertinent to the presence of such 
condition.  In fact, according to the report of a VA general 
medical examination, the examiner noted that the veteran's 
lungs were clear to auscultation and percussion.  
Additionally, X-rays of the chest, associated with the 
October 1998 VA general medical examination, did not reveal 
any evidence of acute disease within the chest.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe respiratory 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, there is no competent evidence that the veteran 
currently suffers from a respiratory disorder, claimed as 
emphysema.  Consequently, in the absence of any competent 
evidence of a current disability (a medical diagnosis) or a 
nexus to service, the claim is not well-grounded.  Caluza.  
Accordingly, there is no duty to assist the veteran in any 
further development of his claim.   Rabideau v. Derwinski, 2 
Vet.App. 141 (1992), Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Further, the Board views the information provided in 
the statement of the case, supplemental statement of the 
case, and other correspondence from the RO, sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for a respiratory 
disorder, claimed as emphysema.  Moreover, the veteran has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if obtained, might make 
the claim well-grounded.  Robinette v. Brown, 8 Vet.App. 69 
(1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim, which is found to be not 
well-grounded, is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).  Consequently, the 
claim is denied.

II.  A Low Back Disorder, To Include Degenerative Joint 
Disease of the Lumbar Spine

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim as previously 
set forth.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously noted, the service medical records for the 
veteran's first period of active service have not been 
furnished by the appropriate service department and are 
apparently unavailable for review.

According to the report of a medical examination for Army 
National Guard Service performed in November 1983, the 
summary of defects and diagnoses included a history of 
lumbosacral strain, January 1983, due to civilian work 
injury, treated, healed, not disqualifying.

The report of a medical examination for the Army National 
Guard conducted in December 1983 included a diagnosis of 
lumbosacral strain persistent with sciatic radiculitis.

In the report of a medical examination for Army National 
Guard Service performed in September 1987, the summary of 
defects and diagnoses included a history of lumbosacral 
strain in 1983 in civilian occupation, resolved, not 
disqualifying.

The service medical records for the veteran's second period 
of active service have not been furnished by the appropriate 
service department and are apparently are unavailable for 
review due to no fault of the veteran.  The RO has requested 
several sources to furnish the veteran's service medical 
records from his periods of active service.  However, no 
records have been received.  The Court has held that in a 
case such as this, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  See O'Hare, supra.

The report of a VA general medical examination conducted in 
November 1993 included a "diagnosis" of mechanical low back 
pain with periodic exacerbations.  It is significant to note 
that "clinical diagnosis" includes, in pertinent part, 
diagnosis based on signs, symptoms, and laboratory findings 
during life.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 458 (28th ed. 
1994).  Accordingly, the Board concludes that the veteran 
expressed subjective complaints of low back pain, but no 
disability thereof was found on clinical examination.

A VA bone scan dated in July 1997 showed that findings were 
consistent with degenerative changes in the lumbar spine.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe back pain, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu, 
supra.

In this case, there is no competent evidence that the veteran 
currently suffers from a low back disorder, which can 
reasonably be related to the veteran's periods of active 
service.  Furthermore, no competent medical professional has 
furnished evidence supportive of the veteran's allegatons 
that a low back disorder has any relationship to his periods 
of active service.

Consequently, in the absence of any competent evidence 
linking a current disability to service, the claim is not 
well-grounded.  Caluza.  Accordingly, there is no duty to 
assist the veteran in any further development of his claim.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board views 
the information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a low back disorder, claimed as back pain.  Moreover, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Finally, the Board acknowledges that it has decided the 
appeal for service connection on a different basis than did 
the RO.  When the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the appellant has been given adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that he has not been prejudiced 
by the decision herein as his claim, based upon the merits of 
the issue inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).


III.  Hiatal Hernia With Gastroesophageal Reflux and 
Gastrointestinal Disorders, To Include Stomach Cramp

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim as previously 
set forth.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service medical records for the veteran's first period of 
active service have not been furnished by the appropriate 
service department and are apparently unavailable for review.

A summary of hospitalization from Baptist Memorial Hospital 
dated in July 1978 revealed that the veteran underwent an 
exploratory laparotomy with repair of diaphragmatic hernia 
and reduction of incarcerated transverse colon.  The 
diagnosis was traumatic diaphragmatic hernia.

According to the report of a medical examination for Army 
National Guard Service performed in November 1983, the 
summary of defects and diagnoses included a history of repair 
of diaphragmatic hernia, August 1978, caused by an automobile 
accident, healed not disqualifying.

The report of a medical examination for the Army National 
Guard conducted in December 1983 included a diagnosis of 
traumatic diaphragmatic hernia.

In the report of a medical examination for Army National 
Guard Service performed in September 1987, the examiner noted 
that the veteran had a 19 inch centimeter scar on the left 
side on the lower abdomen (hole in diagphram) as a result of 
a car accident in 1978.  The summary of defects and diagnoses 
included a history of repair of diaphragmatic hernia, 1978, 
well-healed, not disqualifying; caused by an automobile 
accident, healed not disqualifying.

The service medical records for the veteran's second period 
of active service have not been furnished by the appropriate 
service department and are apparently are unavailable for 
review due to no fault of the veteran.  The RO has requested 
several sources to furnish the veteran's service medical 
records from his periods of active service.  However, no 
records have been received.  The Court has held that in a 
case such as this, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  See O'Hare, supra.

A post service private treatment record dated in July 1991 
included a diagnosis of reflux esophagitis and possible 
peptic ulcer disease.

Another private treatment record dated in July 1991 included 
diagnoses of reflux esophagitis and a 4 inch centimeter 
hiatal hernia.

A private upper gastrointestinal series dated in July 1991 
revealed a minimal sliding type hiatal hernia.

A private endoscopy report dated in August 1991 showed 
scattered diverticula of the colon, including the right colon 
and the sigmoid colon.

Private and VA medical records dated from October 1991 to 
January 1998 note various diagnoses to include hiatal hernia, 
chronic reflux esophagitis with a hiatal hernia, hiatal 
hernia with associated reflux esophagitis, esophagitis with 
reflux symptoms, hiatal hernia with history of 
gastroesophageal reflux disease, esophagitis/hiatal hernia, 
and diverticulosis.

The veteran was administered a VA general medical examination 
in October 1998.  The examiner concluded that the veteran had 
a diagnosis of gastroesophageal reflux disease.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe gastrointestinal 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu, supra.

In this case, there is no competent evidence that the veteran 
currently suffers from hiatal hernia with gastroesophageal 
reflux and gastrointestinal disorders, to include stomach 
cramps, which can reasonably be related to the veteran's 
periods of active service.  Furthermore, no competent medical 
professional has furnished evidence supportive of the 
veteran's allegatons that hiatal hernia with gastroesophageal 
reflux and gastrointestinal disorders, to include stomach 
cramps has any relationship to his periods of active service.

Consequently, in the absence of any competent evidence 
linking a current disability to service, the claim is not 
well-grounded.  Caluza.  Accordingly, there is no duty to 
assist the veteran in any further development of his claim.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board views 
the information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for hiatal hernia with gastroesophageal reflux and 
gastrointestinal disorders, to include stomach cramps.  
Moreover, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if obtained, might make the claim well-grounded.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).

The Board acknowledges that it has decided the appeal for 
service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claim, based upon the merits of the 
issue inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).


IV.  Degenerative Joint Disease of the Cervical Spine, the 
Thoracic Spine, the Upper Extremity Joints and the Lower 
Extremity Joints

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim as previously 
set forth.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously mentioned, the service medical records for the 
veteran's periods of active service dated from May 1967 to 
April 1971, and from February 1991 to April 1991, have not 
been furnished by the appropriate service department and are 
apparently are unavailable for review due to no fault of the 
veteran.  The RO has requested several sources to furnish 
these records.  However, no records have been received.  The 
Court has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  See O'Hare, 
supra.

A VA bone scan dated in July 1997 showed that findings were 
consistent with degenerative changes in the cervical spine, 
thoracic spine, the upper extremity joints and the lower 
extremity joints.

The veteran was administered a VA general medical examination 
in October 1998.  At that time, the veteran reported 
complaints of pain all over his body.  The examiner concluded 
that the veteran had a diagnosis of generalized joint 
disease, which was consistent with complaints of generalized 
arthralgia.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe joint pain, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, there is no competent evidence that the veteran 
currently suffers from degenerative joint disease of the 
cervical spine, the thoracic spine, the upper extremity 
joints and the lower extremity joints, which can reasonably 
be related to the veteran's periods of active service.  
Furthermore, no competent medical professional has furnished 
evidence supportive of the veteran's allegatons that 
degenerative joint disease of the cervical spine, the 
thoracic spine, the upper extremity joints and the lower 
extremity joints has any relationship to his periods of 
active service.

Consequently, in the absence of any competent evidence 
linking a current disability to service, the claim is not 
well-grounded.  Caluza.  Accordingly, there is no duty to 
assist the veteran in any further development of his claim.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board views 
the information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for degenerative joint disease of the cervical spine, the 
thoracic spine, the upper extremity joints and the lower 
extremity joints.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if obtained, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Finally, the Board acknowledges that it has decided the 
appeal for service connection on a different basis than did 
the RO.  When the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the appellant has been given adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that he has not been prejudiced 
by the decision herein as his claim, based upon the merits of 
the issue inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).


VI.  Hypertension

The Board notes that the veteran's claim for entitlement to 
service connection for hypertension is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a claim, which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection will be granted for 
hypertension, if it is manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As previously mentioned, the service medical records for the 
veteran's periods of active service dated from May 1967 to 
April 1971, and from February 1991 to April 1991, have not 
been furnished by the appropriate service department and are 
apparently are unavailable for review due to no fault of the 
veteran.  The RO has requested several sources to furnish 
these records.  However, no records have been received.  The 
Court has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  See O'Hare, 
supra.

A private outpatient treatment record dated in March 1992 
included a diagnosis of hypertension.

Private medical records dated from April 1992 to April 1993 
note various diagnoses, to include labile hypertension and 
hypertension.

The report of a VA general medical examination conducted in 
November 1993 included a diagnosis of essential hypertension 
exacerbated by his anxiety attacks or panic attacks, 
currently on medication and controlled.

According to the report of a VA cardiovascular examination 
performed in November 1993, the examiner concluded that the 
veteran had a diagnosis of hypertensive cardiovascular 
disease, which was not controlled.  On physical examination, 
the veteran had a blood pressure readings were 130/90 while 
sitting, 150/90, while recumbent, and 130/90 while standing.  
The veteran reported that he was taking antihypertensive 
medication.

VA medical records dated from December 1994 to January 1998 
note various diagnoses to include essential hypertension, 
hypertension and controlled hypertension.

The veteran was administered a VA general medical examination 
in October 1998.  At that time, the veteran reported that he 
was taking antihypertensive medication.  The examiner 
concluded that the veteran had a diagnosis of controlled 
hypertension

To summarize, there is probative evidence, which reasonably 
demonstrates that the veteran's current hypertension had its 
onset in service.  The March 1992 private outpatient 
treatment record demonstrates that the veteran has a current 
diagnosis of hypertension, which was rendered shortly after 
the veteran's separation from his second period of active 
service.  It is significant to note in this regard that the 
veteran's service medical records are apparently not 
available, and the absence of the separation examination is 
particularly distressing.  Given the proximity of a private 
diagnosis to service, when viewed in conjunction with the 
veteran's statements, the Board concludes that hypertension 
had its onset during service.  It is felt that to conclude 
otherwise than that hypertension is reasonably shown to have 
had origins, or its onset, during service would, quite 
simply, not withstand scrutiny by the United States Court of 
Veterans Appeals.  While the record would benefit from a 
medical opinion on this matter, to prolong the proceedings at 
this point, when the evidence is found to currently be in 
equipoise, would not be in the best interests of the veteran.

In view of the foregoing, the Board finds that the evidence 
supports the veteran's claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

V.  Joint pain, Sleep Apnea, and A Chronic Disability 
Manifested By Skin Moles, Diffuse Arthralgias, Fatigue, Chest 
Pains, Tingling Sensation, Headaches, Sore Throats, Burning 
Urination, Blurred Vision, Dry Eyes, Neck Pain and Stiffness, 
Bleeding Gums, Diarrhea, Weight Loss, Muscle Pains, Hair 
Loss, Breathing Trouble, And Swollen Groin Nodes Due To 
Undiagnosed Illnesses, Claimed As Secondary To Persian Gulf 
War Service

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. 
§ 3.317(a)(b).  The chronic disability must have became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. § 3.317(a).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R.  § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.

The record reflects that the veteran served in the Persian 
Gulf from February 1991 to April 1991.

As previously mentioned, the service medical records for the 
veteran's periods of active service dated from May 1967 to 
April 1971, and from February 1991 to April 1991, have not 
been furnished by the appropriate service department and are 
apparently are unavailable for review due to no fault of the 
veteran.  The RO has requested several sources to furnish 
these records.  However, no records have been received.  The 
Court has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  See O'Hare, 
supra.

A summary of VA hospitalization dated from December 1994 to 
February 1995 included diagnoses of chronic fatigue, joint 
pain, and dry eyes.

A VA outpatient treatment record dated in November 1995 
included diagnoses on Axis III of chronic fatigue, headaches, 
joint pain and chronic lumbar pain.

A VA summary of hospitalization dated from November 1995 to 
December 1995 included diagnoses on Axis III of degenerative 
joint disease with chronic lumbar pain, chronic intermittent 
right leg and joint pain, and dry eyes.

A VA medical report dated in February 1996 included diagnoses 
of Axis III chronic fatigue, headaches, chronic pain over the 
past five years with chronic lumbar pain and joint pain, 
intermittent right leg pain and dry eyes.

The report of a VA psychiatric examination conducted in 
December 1995 included diagnoses on Axis III of joint pain 
and chronic fatigue syndrome.

The veteran was administered a VA Persian Gulf examination in 
October 1998.  With regard to his complaints of fatigue, the 
veteran underwent a clinical evaluation of his hemic and 
lymphatic system, which did not reveal any palpable nodes.  
In regard to his complaints of blurred vision and dry eyes, 
the clinical evaluation of the eyes showed that the external 
pupillary reaction and ocular movements were normal.  His 
field of vision was grossly normal.  Glasses were intact for 
myopia and presbyopia.  As for his respiratory symptoms, 
including having sore throats and breathing trouble, the 
clinical evaluation of the nose, sinuses, mouth and throat 
were indicated to have been normal.  With regard to the 
veteran's complaints of chest pain, the lungs were clear to 
auscultation and percussion.  The heart rate was regular at 
70 beats per minute.  There was no evidence of any edema, 
varicosities or carotid bruits.  In regard to the veteran's 
complaints of swollen groin nodes, the clinical evaluation of 
the genital and rectal areas showed that the prostate was 
slightly enlarged with no evidence of nodules or tenderness.  
As for his complaints of burning urination and diarrhea, the 
clinical evaluation of the abdomen did not reveal any 
abnormalities except for a well healed vertical scar on the 
left of the midline from a remote automobile accident and 
subsequent hernia repair.  The urinalysis report was 
indicated to have been normal.  It was noted that occult 
blood tests were negative.  

With regard to the veteran's complaints of joint pain, 
diffuse arthralgias, muscle pains, and neck pain and 
stiffness, the veteran underwent a clinical evaluation of his 
musculoskeletal system.  On examination, there was a marked 
hallux valgus deformity of the feet; that muscle strength in 
the upper and lower extremities was quite normal; that range 
of motion was normal in the ankles, knees and neck; that 
forward flexion was somewhat restricted in the lumbosacral 
spine.  On clinical evaluation of the neurological system, 
deep tendon reflexes were absent in the upper and lower 
extremities except for symmetrically brisk radialis reflexes.  
In regard to the veteran's complaints of sleep apnea, 
tingling sensation, and headaches, the veteran underwent a 
neurological evaluation.  It was noted that the Romberg test 
indicated that the veteran had normal cerebellar function.  
It was also noted that his cerebral function showed normal 
orientation and defective short term memory.  It was further 
noted that there was slight pass pointing of the finger-to-
nose test.  Moreover, it was noted that his general demeanor 
was sluggish as if perhaps he had been over medicated, and 
that his speech was normal.  The examiner concluded that the 
veteran's symptoms of fatigue, adhendonia, generalized bodily 
pain, transient dyspnea on exertion, insomnia, arthralgias, 
poor concentration and memory appeared to be consistent with 
manifestations of the veteran's post-traumatic stress 
disorder for which service connection has already been 
granted.

Thus, the October 1998 VA Persian Gulf examination showed 
that the veteran's symptoms of joint pain, sleep apnea, 
diffuse arthralgias, fatigue, muscle pains and neck pain and 
stiffness have been attributed to a known diagnosis.

As for the veteran's claimed weight loss, a VA outpatient 
treatment record dated in February 1997 revealed that the 
veteran weighed 256 pounds.  At the VA examination in October 
1998, the veteran reported that his usual weight was 200 
pounds.  The examination revealed that the veteran weighed 
264 pounds.  The examiner concluded that the veteran had a 
diagnosis of obesity.  Thus, the medical evidence of record 
does not show that the veteran has experienced what could 
reasonably be considered abnormal weight loss since his 
service in the Persian Gulf.

To summarize, the Board finds that the veteran's joint pain, 
sleep apnea, skin moles, diffuse arthralgias, fatigue, chest 
pains, tingling sensation, headaches, sore throats, burning 
urination, blurred vision, dry eyes, neck pain and stiffness, 
bleeding gums, diarrhea, weight loss, muscle pains, hair 
loss, breathing trouble, and swollen groin nodes have been 
either associated with a known diagnosis, or have not been 
objectively confirmed by medical evidence, and, therefore, do 
not meet the requirements of a chronic disability of unknown 
diagnosis.  38 C.F.R. § 3.317(a) (1999).  To the extent that 
the veteran is challenging the diagnosis of record or the 
etiology of such disorder, he has not provided medical 
evidence contradicting the diagnosis and medical opinions.  
The Board notes that the veteran's testimony and lay 
statements are not competent evidence to establish the 
diagnosis or etiology of his claimed disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruin v. Goober, 10 Vet. App. 352, 356 (1997); Esparto v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record contains no indication 
that the veteran has such knowledge or experience.  
Therefore, the Board finds that service connection for a 
chronic disability manifested by joint pain, sleep apnea, 
skin moles, diffuse arthralgias, fatigue, chest pains, 
tingling sensation, headaches, sore throats, burning 
urination, blurred vision, dry eyes, neck pain and stiffness, 
bleeding gums, diarrhea, weight loss, muscle pains, hair 
loss, breathing trouble, and swollen groin nodes due to 
undiagnosed illnesses, claimed as secondary to Persian Gulf 
War service is not warranted.


ORDER

The claims for entitlement to service connection for a 
respiratory disorder, claimed as emphysema, a low back 
disorder, to include degenerative joint disease of the lumbar 
spine, hiatal hernia with gastroesophageal reflux and 
gastrointestinal disorders, to include stomach cramps, and 
degenerative joint disease of the cervical spine, the 
thoracic spine, the upper extremity joints and the lower 
extremity joints are denied.

Service connection for hypertension is granted.

The claims for entitlement to service connection for a 
chronic disability manifested by joint pain, sleep apnea, 
skin moles, diffuse arthralgias, fatigue, chest pains, 
tingling sensation, headaches, sore throats, burning 
urination, blurred vision, dry eyes, neck pain and stiffness, 
bleeding gums, diarrhea, weight loss, muscle pains, hair 
loss, breathing trouble, and swollen groin nodes due to 
undiagnosed illnesses, claimed as secondary to Persian Gulf 
War service, are denied.


REMAND

With regard to the veteran's complaints of skin moles, the 
October 1998 VA Persian Gulf examination showed that the 
veteran had a round, mid chest scaly lesion about the size of 
a half dollar with sharp margins and erythematous back ground 
consistent with tinea corporis.  There was a tiny healed scab 
on the hand and three large healing scabs on the right knee 
from a previous fall.  There were numerous benign appearing 
flat nevi and a few elevated benign appearing skin tags 
and/or nevi.  However, the examiner did not attribute the 
veteran's skin moles symptoms to any known diagnosis.

Additionally, in the August 1998 Remand, the Board requested 
that the RO schedule the veteran for a VA Persian Gulf 
examination to evaluate his symptoms of bleeding gums and 
hair loss.  However, a review of the October 1998 VA Persian 
Gulf examination does not show that the veteran's bleeding 
gum and hair loss symptoms have been not attributed to any 
known diagnosis or that any examiner has noted bleeding gums 
or hair loss.  As the veteran is competent to assert the 
presence of such symptoms, the Board finds that additional 
action regarding the claim for entitlement to service 
connection for a disability manifested by hair loss is 
warranted prior to the Board making a final determination on 
that matter.

In a recent decision by the United States Court of Veteran's 
Appeals (Court), the Court held that as a matter of law, the 
veteran has the right of compliance with a Remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be informed that 
he has the opportunity to submit any 
other additional evidence and arguments 
in support of his claims.

2.  The RO should schedule the veteran 
for a VA Persian Gulf examination for his 
disability manifested by skin moles, 
bleeding gums, and hair loss due to 
undiagnosed illnesses, claimed as 
secondary to Persian Gulf War service.  
The RO should also inform the veteran of 
the consequences of failing to report for 
the scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The examiner(s) should be requested to 
address each of the veteran's alleged 
signs or symptoms individually, providing 
an opinion as to whether or not there are 
any clinical, objective indications of 
these alleged symptoms.  If such 
objective evidence is present, the 
examiner should provide a description of 
the evidence or indications.  
Furthermore, for each and every symptoms 
alleged by the veteran, the examiner 
should provide an opinion as to whether 
the symptom is attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder, explain 
the basis for the diagnosis, and render 
an opinion as to the etiological basis of 
the diagnosed disorder and its date of 
onset.  All indicated special studies 
should be accomplished and the findings 
then reported in detail.  If specialist 
examinations are appropriate to rule out 
known diagnoses, such examination(s), 
i.e., dermatology and dental should be 
scheduled.  VBA Circular 20-92-29 
(July 2, 1997).  The claims folder, a 
copy of 38 C.F.R. § 3.317, and a copy of 
this REMAND shall be made available to 
the he examiner(s) prior to the 
examination.

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issues in 
appellate status If any benefit sought on appeal remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals







